Citation Nr: 1706071	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-47 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an intial rating in excess of 10 percent for service-connected right knee chondromalacia.

2.  Entitlement to a compensable initial rating for service-connected chronic right ankle sprain.

3.  Entitlement to a compensable intial rating for service-connected traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served in the United States Marine Corps from September 2002 to January 2007, to include service in Iraq and Afghanistan.  His military honors include the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO granted service connection for a right ankle disability, a right knee disability, and TBI; the Veteran's right knee disability was rated as 10 percent disabling; the right knee and TBI were both rated noncompensable.  The Veteran disagreed and timely perfected an appeal.  

After the October 2010 Statement of the Case, the Veteran submitted a letter expressing his desire to continue his appeal.  See Letter received December 29, 2010.  The RO construed this letter as a VA Form 9 appeal to the Board, but found that the letter was untimely; thus the active appeal was rendered inactive, but the claim was reopened.  See Letter dated December 20, 2011.  However, the RO then found that the letter was timely and the Veteran's initial appeal was still open.  See Deferred Rating dated November 13, 2013.  Thus, the Board finds that the relevant period dates back to August 2007, when the Veteran filed his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The record reflects that the Veteran regularly sees a primary care physician.  See Report of General Information dated January 24, 2013.  He also has treatment with a private psychologist.  See VA TBI examination report dated March 2013.  Under 38 C.F.R. § 3.159(c), the VA must make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  Reasonable efforts include an initial request for the records, and at least one follow up request.  To date, there is no indication that VA has attempted requested either the records or adequate authorization from the Veteran in order to obtain these records.  Upon remand, the RO should make reasonable efforts to obtain these private treatment records.

In specific regard to the Veteran's increased rating claims for his right ankle and right knee, subsequent to the March 2013 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

A review of the claims file reveals that neither the March 2013 VA examination nor the treatment records in the file demonstrate range of motion for the right ankle or right knee in passive, weight bearing and non-weight bearing situations.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right ankle and right knee disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of mtion for the right ankle and right knee in active motion, passive motion, weight-bearing, and non-weight-bearing situations.  On remand, ongoing VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request all updated VA medical treatment records and associate them with the claims file.

2.  Contact the Veteran and request that he submit any necessary medical releases and then request any available treatment records from the Veteran's private doctor(s), including complete medical records from his private primary care physician and non-VA psychologist.  Any negative responses should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the current severity and manistations of his service-connected right ankle and right knee disabilities.  The claims file must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinically findings should be reported in detail.

The examiner should provide information concerning the nature and extent of the disabilities.  Also, range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Veteran. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement and on flare ups must be noted in the examination report, if applicable.

Also, in order to comply with the Court's decision in Correia, supra, the VA examination must include range of motion testing for the right knee and right ankle in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4. . Upon completion of the development outlined above, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are denied, in whole or in part, prove the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

